NO. 07-05-0180-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                     AUGUST 29, 2005

                           ______________________________

                                TONICA OCTIVE, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

                  FROM THE COUNTY COURT OF POTTER COUNTY;

             NO. 109765; HONORABLE PAMELA COOK SIRMON, JUDGE
                       _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss her appeal. Appellant and her

attorney both have signed the document stating that appellant withdraws her appeal. Tex. R.

App. P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   James T. Campbell
                                                       Justice
Do not publish.